Citation Nr: 0707717	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  99-11 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for postoperative residuals 
of prostate cancer as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied entitlement to service connection for 
prostate cancer as a result of exposure to ionizing 
radiation.  

The veteran and his spouse presented testimony at a personal 
hearing at the RO in June 1999.  The veteran presented 
testimony at a personal hearing before a Member of the Board 
in May 2001.  A copy of each hearing transcript was attached 
to the claims file.  

On July 17, 2001, the Board issued a decision which denied 
entitlement to service connection for a postoperative 
prostate cancer.  The veteran thereafter appealed the July 
2001 Board decision to the Court of Appeals for Veterans 
Claims (Court).  In January 2003, the Secretary of Veterans 
Affairs, by and through the Office of the General Counsel, 
and the appellant, through his attorney, filed a Joint Motion 
to Remand and Stay Proceedings.  The Joint Motion requested 
that the Court vacate the Board's July 17, 2001, decision, 
which determined that the veteran was not entitled to service 
connection for postoperative prostate cancer.  The Joint 
Motion further requested that the matter be remanded to the 
Board for compliance with VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  Also, for the Board to provide adequate reasons and 
bases for its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's claim.  By an Order dated in January 2003, the 
Court granted the Joint Motion, and the case was thereafter 
returned to the Board.

In December 2003, the Board remanded the claim to the RO for 
further development.  In a supplemental statement of the case 
issued in October 2006, the RO denied entitlement to service 
connection for postoperative residuals of prostate cancer as 
a result of exposure to ionizing radiation.  The case has 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran and his attorney were notified in June 2006 that 
the Board member who conducted the veteran's May 2001 travel 
board hearing was no longer employed by the Board.  The law 
requires that the Board member who conducts a hearing on an 
appeal must participate in any final decision made on that 
appeal.  38 U.S.C.A. § 7107(c).  The June 2006 letter sought 
clarification as to whether the veteran wanted to attend 
another hearing.  That letter stated, "If you do not respond 
within 30 days from the date of this letter, the Board will 
assume that the appellant does not want an additional 
hearing."

The veteran's attorney responded approximately five days 
later that the file first had to go to VA Central Office for 
a medical opinion and that "[w]hen, and if, the file is 
returned to the BVA for a new decision, we will address 
whether or not a BVA hearing is requested."  No additional 
communication from the veteran's attorney has been 
forthcoming regarding whether an additional hearing was 
desired.  As the veteran's attorney responded to the letter, 
the Board cannot assume that the appellant does not want an 
additional hearing.  Because the appellant has not 
specifically waived the right for another hearing before a 
Board Member who will participate in making the final 
determination on the claim, the Board finds that this matter 
must be remanded to the RO to schedule the veteran for a 
Travel Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. §§ 20.704, 20.707 (2006).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing at the RO before a Veterans 
Law Judge.  Appropriate notification 
should be given to the veteran and his 
attorney and the notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

